Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the invention relates to the process of making aromatic nitrile and carbonic acid ester from aromatic amide.  No prior art of record disclosed the instant process. The closest prior art, US 7,812,166 B2, disclosed a similar process, wherein the dehydrating solvent is phosphorous oxychloride, col. 25, lines 3-5.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.
						/TAOFIQ A SOLOLA/                                                                                  Primary Examiner, Art Unit 1625                                                                                                                      
June 8, 2021